Citation Nr: 9903103	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-32 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for postoperative 
residuals of diskectomy, L5-S1, with chronic low back strain, 
currently rated as 40 percent disabling. 

3. Entitlement to a compensable rating for postoperative 
residuals of hiatal hernia repair. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel
INTRODUCTION

The veteran had active service from August 1965 to September 
1967 and from February 1970 to February 1973.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied a claim for an increased rating 
for a service-connected back condition, then rated as 20 
percent disabling, and denied a claim for a compensable 
rating for hiatal hernia.  The RO notified the veteran of 
that decision in a letter dated in April 1994.  The veteran 
submitted a notice of disagreement in August 1994 and the RO 
issued a statement of the case in September 1994.  In March 
1995, the veteran submitted a statement requesting re-
evaluation of his back and hiatal hernia, mentioning the need 
for back surgery.  His VA Form 9, Substantive Appeal, was 
untimely submitted in May 1995.  See 38 C.F.R. § 20.302 
(1998).  The Board, however, accepts the March 1995 written 
communication from the veteran as adequate to perfect the 
appeal.  See 38 C.F.R. §§ 20.202, 20.203 (1998).  

In an April 1996 rating decision, the RO assigned a temporary 
100 percent evaluation for convalescence from L5-S1 
diskectomy effective from June 1995 and a 40 percent rating 
for postoperative residuals effective from August 1995.  
However, inasmuch as a higher evaluation for the veteran's 
back condition is potentially available, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the veteran's claim for an increased rating 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In October 1990, the RO denied a claim for service connection 
for PTSD.  In May 1993, the RO reopened the claim for service 
connection for PTSD and continued denial of the claim.  In 
April 1996, the RO again reopened and denied the claim for 
service connection for PTSD.  This appeal also arises from 
the April 1996 RO decision.  The veteran has appealed for 
service connection for PTSD.

Although the veteran requested a hearing concerning an 
increased rating for his back, after proper notification of 
an RO hearing scheduled for October 1995, he failed to 
appear.  In October 1995, the veteran's representative 
acknowledged the veteran's failure to appear for the hearing 
and further indicated that the veteran desired rescheduling 
at a later time.  In December 1996, the veteran indicated 
that he did not desire a hearing as to the PTSD and back 
issue.  He did not mention the hiatus hernia issue.

The Board will address the issues of service connection for 
PTSD and the claim for a compensable rating for postoperative 
residuals of hiatal hernia repair in the REMAND portion of 
the decision. 


FINDINGS OF FACT

1.  The veterans back disability is currently manifested by 
persistent back and scrotal pain, limitation of motion, 
absent ankle reflexes, and unsteadiness of gait.  

2.  Post-surgical scars are not shown to be symptomatic or to 
result in any functional impairment.  

3.  The manifestations of the veteran's back disability more 
nearly approximate the criteria for a pronounced 
intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a 60 percent rating for postoperative 
residuals of diskectomy, L5-S1, with chronic low back strain 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.71a, Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran's service department records indicate complaints 
of and treatment for back pain due to a back injury.  Lumbar 
spondylosis, spina bifida occulta and radiculopathy were also 
shown.  Pursuant to an April 1981 service connection claim, 
service connection for chronic low back strain was 
established under Diagnostic Code 5295 in September 1981 and 
a noncompensable rating was assigned.  In October 1990, the 
RO assigned a 20 percent rating for chronic low back strain 
under Diagnostic Code 5295 on the basis of limitation of 
motion with muscle spasms and tenderness and lower extremity 
radiculopathy.

VA outpatient treatment reports show complaints of and 
treatment for back pain at various times during the 1990's.  
A July 1990 report notes that the veteran should be allowed 
to stay in bed during the course of his back treatment.  A 
March 1993 report notes that the veteran reportedly fell off 
of a building in 1987.  An August 1993 VA magnetic resonance 
imaging (MRI) study showed mild diffuse disc bulging with 
associated minor posterior bony ridging at L4-5 and L5-S1.  
Ligament hypertrophic degenerative changes and some central 
disc herniation compromising the right S1 nerve root were 
shown.  The claims file reflects that the veteran failed to 
report for a November 1993 VA spine examination.  

In March 1994, the RO denied claims for increased ratings for 
the back disability and for hiatal hernia.  

A September 1994 VA neurosurgery clinic note reflects that in 
the recent year the veteran began to experience numbness in 
the posterior aspect of the right leg.  His left leg was free 
of symptoms but straight leg raising on the right elicited 
dysesthesias in the right thigh.  There was no evidence of 
motor weakness, although the right leg did give way due to 
back pain.  Deep tendon reflexes were absent.  There was 
diminished sensation over the posterior portion of the right 
leg.  The examiner recommended a right L5-S1 hemilaminectomy 
and diskectomy with decompression of the right S1 nerve root.

A June 1995 VA hospitalization report reflects that the 
veteran underwent right L5-S1 interlaminar diskectomy.  A 
lumbar MRI on the day of admission confirmed the herniated 
disc impinging on the nerve root at L5-S1.  Postoperatively, 
he had normal right leg strength with low back pain only.  
The sutures were removed after the wound was well healed.  
The veteran could walk on his heels and toes without 
difficulty.  He was discharged with Percocet for pain.

In April 1996, the RO assigned a temporary 100 percent 
disability rating for convalescence from back surgery, 
effective from June 1995, and assigned a 40 percent rating 
for postoperative residuals of diskectomy under Diagnostic 
Code 5293, effective from August 1995.

A January 1998 VA spine examination report reflects 
complaints of continued chronic back pain and use of a cane 
for walking.  The pain was reportedly confined to the back 
and scrotum.  Pain did not radiate from the back.  The 
examiner found limited motion of the lumbar spine.  Forward 
flexion to 45 degrees was performed.  Backward extension was 
to 10 degrees.  Right and left side flexion and rotation were 
to 10 degrees.  Sensation to touch was normal in the lower 
dermatomes.  Deep tendon reflexes were absent at the ankles 
but the calves and legs were sturdy and the feet and knees 
had normal strength.  The diagnoses were status post back 
trauma from Vietnam and status post L5-S1 interlaminar 
diskectomy.  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

The Board will address whether a schedular increase is 
warranted, the applicability of other diagnostic codes that 
potentially may be available, and whether the criteria for 
assignment of an extra-schedular evaluation for overall 
disability of the back are met.

The veterans back disability is currently manifested by 
chronic back pain, range of motion of the lumbar spine 
limited to 45 degrees of flexion, 10 degrees of extension, 
and 10 degrees of right and left lateral bending and 
rotation, absent ankle jerks, use of a cane for walking, and 
status post L5-S1 interlaminar diskectomy.  Recent VA 
examination also shows that normal sensation and muscle 
strength are present throughout the lower extremities.  As 
noted in the factual background, the RO recently assigned a 
40 percent disability evaluation for lumbar spine impairment 
under Diagnostic Code 5293.  Under that provision, 
intervertebral disc syndrome warrants a 40 percent evaluation 
when the medical evidence shows severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  In this case, there is chronic 
low back and scrotal pain with severe limitation of motion of 
the lumbar spine.  No relief from pain is shown.  Although 
muscle spasms have not been manifested since the diskectomy, 
ankle jerks are clearly absent.  The pain is sufficient in 
the veteran's opinion to require a cane for unsteadiness of 
gait.  Resolving any doubt in favor of the veteran, the Board 
finds that the criteria for a 60 percent rating under 
Diagnostic Code 5293 are more closely approximated.  
Therefore, according to the tenets of 38 C.F.R. §§ 4.7, 4.40, 
4.45, and DeLuca, supra, the Board grants an increased rating 
to 60 percent, the highest schedular rating available for 
intervertebral disc syndrome.
Alternately, the Board has considered the applicability of 
Diagnostic Codes 5292 and 5295 to determine if a higher 
evaluation is assignable.  As neither code offers a higher 
rating, no further analysis under either code is required.

A compensable rating for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeat ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (1998).  In this case, the veteran has not 
alleged that his postoperative scars are painful and the 
current medical reports note nothing more than well-healed 
surgical scars after suture removal.  As the scars are not 
shown to be symptomatic or to result in any functional 
impairment, there is no basis for assignment of a compensable 
evaluation under any potentially applicable diagnostic code.

The above decision is based upon consideration of applicable 
provisions of the rating schedule.  Additionally, however, 
there is no showing that the veteran's back disability 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that 
diskectomy resulted in a temporary 100 percent convalescence 
rating; however, beyond that the back disability is not shown 
to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those noted above, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 60 percent rating for postoperative residuals of 
diskectomy, L5-S1, with chronic low back strain, is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.



REMAND

In accordance with 38 U.S.C.A. § 1110 (West 1991) and 
38 C.F.R. § 3.304(f) (1998), service connection for PTSD 
requires: medical evidence establishing a clear diagnosis of 
the condition; credible supporting evidence that the claimed 
in-service stressors actually occurred; and, medical evidence 
of a link between current symptoms and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App 128, 138 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  In 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Veterans Appeals (Court) held that the presence of a 
recognizable stressor is the essential prerequisite to 
support the diagnosis of PTSD.  Where the veteran did not 
engage in combat with the enemy, his uncorroborated testimony 
is insufficient to establish the alleged noncombat stressor.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West, 
7 Vet. App. at 76.  

The veteran's service records indicate that he served in 
Vietnam for 10 months and 27 days during 1970 and 1971.  He 
was awarded the Vietnam Service Medal and Republic of Vietnam 
Campaign Medal with 60 Device, inter alia.  None of his 
service decorations conclusively establish participation in 
combat.  Service department records reflect that he was 
qualified as telephone switchboard operator.  

A June 1994 psychiatric consultation report indicates that 
the veteran felt that many of his current problems were 
"combat/PTSD related."  The Axis I diagnosis was 
polysubstance abuse and "rule out PTSD."  The hospital 
discharge diagnosis includes alcohol and cocaine abuse and 
PTSD and notes that the VA PTSD Center would provide a 
follow-up evaluation.  

In December 1996, the RO denied the veteran's claim for 
service connection for PTSD on the basis that even though 
there was a current diagnosis of PTSD, the evidence failed to 
show a sufficient stressor.  

In April 1997, the veteran reported that while scrambling for 
cover from a mortar attack in Vietnam, a mortar shell landed 
nearby causing him to fall and injure his back and teeth.  He 
reported that he was evacuated to Tokyo two days later.  He 
reported that he could not remember the exact date of this 
event.  In another letter, he essentially reported that he 
was stationed in the Hue-Phu Bai area and that he saw combat 
while performing duty as a base-camp guard.  He reported that 
he was in constant danger of mortar attack while there.  

In carefully reviewing the claims file, it is evident that 
the June 1994 hospital discharge diagnosis of "PTSD" appears 
to be based on a June 1994 psychiatric consultation report 
that notes "rule out PTSD."  The Board therefore finds that a 
clear diagnosis of PTSD has not yet been given in this case 
and requests that the veteran undergo a VA PTSD examination.  
Secondly, inasmuch as PTSD follow-up treatment was mentioned 
in the claims file, a search for up-to-date records of 
treatment is requested.

After associating any additional PTSD treatment records with 
the claims file and after VA PTSD examination, if, and only 
if, a clear diagnosis of PTSD is made, then follow-up 
verification of the veteran's claimed stressors will be 
necessary.  As noted above, the veteran's service records do 
not conclusively evince participation in combat and even 
though the veteran is presumed to be credible, without such 
conclusive evidence, independent verification of the claimed 
stressors is required.

Concerning the claim for entitlement to a compensable rating 
for hiatal hernia, initially the Board notes that the claims 
file is unclear as to whether the veteran desires a hearing 
on the issue.  The veteran should be contacted and asked 
whether he desires a hearing on the issue.  

Secondly, the veteran has alleged ongoing problems with his 
residuals of hernia repair, including a tender scar, and the 
evidence suggests that there might also be digestive problems 
associated with the condition.  The medical evidence on this 
issue is generally several years old.  The Board therefore 
requests that the veteran be afforded a VA examination to 
determine the current nature and extent of any residuals.  

In light of the additional development required in the above 
claims, the case is REMANDED to the RO for the following 
development:

1.  The RO should request and associate 
with the claims file all available VA 
medical records of treatment for PTSD and 
hiatus hernia since April 1996.  If the 
search for records yields negative 
results, that fact should be clearly 
documented in the claims file.

2.  After receiving and associating any 
above-mentioned records, the veteran 
should be afforded a VA PTSD examination.  
The claims folder should be made 
available to the examiner for review 
prior to the examination, and the 
examiner should acknowledge such review 
in the report.  It is specifically 
requested that the examiner determine 
whether the veteran is suffering from 
PTSD, and, if so, whether it is related 
to an in-service event.  The stressor(s) 
upon which the diagnosis is based should 
be identified in detail.

3.  If, and only if, a diagnosis of PTSD 
is made, the RO should undertake 
verification of the claimed stressors 
following the usual procedures.

4.  The veteran should also be afforded 
an examination to determine the severity 
of his hiatus hernia condition.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination, and the examiner should 
acknowledge such review in the report.  
After such review of the claims file, the 
examiner is asked to examine the veteran 
and report on all current complaints and 
clinical findings relevant to his hiatus 
hernia condition.  The examiner should 
specifically note any relevant symptoms 
such as pain, vomiting, weight loss, 
hematemesis or melena, anemia, epigastric 
distress, shoulder pain, tender scars, or 
any other symptoms attributable to the 
service-connected postoperative residuals 
of hiatus hernia repair.

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
competed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  

6.  The RO should again consider the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto. 
Thereafter, the case should be returned 
to the Board.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board expresses no 
opinion as to any ultimate outcome warranted.  The veteran is 
free to submit additional evidence while the matter is on 
remand; however, no action of the veteran is required until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Board's decision because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -


